
	

116 S2656 IS: To disclose access to election infrastructure by foreign nationals.
U.S. Senate
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2656
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2019
			Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To disclose access to election infrastructure by foreign nationals.
	
	
		1.Disclosure of access to election infrastructure by foreign nationals
 (a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 303 the following new section:
				
					303A.Disclosure of access to election infrastructure by foreign nationals
 (a)In generalEach chief State election official shall disclose to the Commission the identity of any foreign national known by the chief State election official—
 (1)to have physically handled— (A)ballots used in an election for Federal office; or
 (B)voting machines; or (2)to have had unmonitored access to—
 (A)a storage facility or centralized vote tabulation location used to support the administration of an election for public office; or
 (B)election-related information or communications technology, including voter registration databases, voting machines, electronic mail and other communications systems (including electronic mail and other systems of vendors who have entered into contracts with election agencies to support the administration of elections, manage the election process, and report and display election results), and other systems used to manage the election process and to report and display election results on behalf of an election agency.
 (b)TimingThe chief State election official shall make the disclosure under subsection (a) not later than 30 days after the date on which such official becomes aware of an activity described in such subsection.
 (c)Foreign national definedThe term foreign national has the meaning given that term in section 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121)..
 (b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking sections 301, 302, and 303 and inserting subtitle A of title III. (c)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item:
				
					
						Sec. 303A. Disclosure of access to election infrastructure by foreign nationals..
			
